— Order denying defendant’s motion to compel the plaintiff to reply to the separate defense of the Statute of Frauds reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs; the reply to be served within ten days from the entry of the order herein. The defense is valid if the promise relied on was oral. The plaintiff should, therefore, be required to reply in order that it may appear whether or not the promise relied on was oral or in writing. (White v. Rintoul, 108 N. Y. 222, 227, 229, 231; Richardson Press V. Albright, 224 id. 497, 501.) Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.